John I. Purtle, Justice, dissenting. In his petition to proceed in the trial court pursuant to a Rule 37 claim of ineffective assistance of counsel, petitioner states that counsel was ineffective by his “failure to object to lack of written conditions of petitioner’s probation.’’ We have held that failure to furnish written conditions of probation prevents revocation. In Ross v. State, 268 Ark. 189, 594 S.W.2d 852 (1980) we stated: [A]ll conditions for a suspended sentence, including any requirement of good behavior, must be in writing if the suspended sentence is to be revokable. Therefore, courts have no power to imply and subsequently revoke conditions which were not expressly communicated in writing to a defendant as a condition of his suspended sentence. [My emphasis]. In addition to precedent we have statutory responsibility to see that trial courts place conditions of suspended imposition of sentence in writing. Arkansas Stat. Ann. § 41-1203 (4) (Repl. 1977) states: If the court suspends the imposition of sentence on a defendant or places him on probation, the defendant shall be given a written statement explicitly setting forth the conditions under which he is being released. [My emphasis]. Certainly the petitioner was prejudiced by the failure of defense counsel to bring this to the attention of the court. It is my opinion that had he done so the court would have delayed revocation and issued a set of written conditions as required by law and precedent. No harm can possibly be done by allowing the trial court to reevaluate the case. Being in prison is certainly more prejudicial to one’s well being then being on the outside looking in. Prejudice is obvious in this case. There are no words more specific than those used in the petition. How else could it be made more specific than the way it is stated? The statute requiring conditions of suspension or probation to be in writing is not new. The Ross case had been decided four years before this case was tried. It seems to me that failure to bring this matter to the attention of the court is of the same magnitude as failing to point out that the rules for a speedy trial have been ignored, and we have granted Rule 37 relief for failure to bring this to the attention of the court. Clark v. State, 274 Ark. 81, 621 S.W.2d 857 (1981). Therefore, I believe we should at least give the trial court an opportunity to examine the proceedings and make its own determination of the facts and the law. Many trial courts would appreciate the opportunity to look at the proceedings after trial and appeal to. see if there is some action needed to further the criminal justice system and to see that justice is done insofar as possible.